Name: Commission Implementing Decision (EU) 2017/1239 of 6 July 2017 on the recognition of Ethiopia pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2017) 4555) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Africa;  employment;  organisation of transport;  maritime and inland waterway transport;  labour market;  international affairs
 Date Published: 2017-07-08

 8.7.2017 EN Official Journal of the European Union L 177/43 COMMISSION IMPLEMENTING DECISION (EU) 2017/1239 of 6 July 2017 on the recognition of Ethiopia pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2017) 4555) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular Article 19(3) thereof, Whereas: (1) According to Directive 2008/106/EC Member States may decide to recognise, by endorsement, seafarers' appropriate certificates of competence or proficiency issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention). (2) By letters of 9 January 2014 and 5 November 2014 Luxembourg and Cyprus respectively requested the recognition of Ethiopia. Following those requests, the Commission contacted the Ethiopian authorities with a view to carry out an assessment of their training and certification systems in order to verify whether Ethiopia meets all the requirements of the STCW Convention and whether appropriate measures have been taken to prevent fraud involving certificates. It was explained that the assessment would be based on the results of a fact finding inspection to be carried out by the experts of the European Maritime Safety Agency (the Agency) in Ethiopia. (3) On the basis of the results of an inspection which took place in October 2015, the Commission carried out an assessment of the training and certification system in Ethiopia. In that assessment, the Commission identified several areas that needed to be properly addressed by the Ethiopian authorities, including shortcomings relating to programme and course approval, on-board training and certification and endorsement. (4) A voluntary corrective action plan was submitted by the Ethiopian authorities in May 2016 and further supplemented in July, October and December 2016. (5) In particular, Ethiopia adopted new legislation addressing the shortcomings relating to national provisions as identified in the Commission's assessment, updated the quality procedures of its administration and maritime education institutions and the curricula and training programmes of its maritime education institutions. (6) On the basis of all available information, the Commission concluded that the Ethiopian authorities have taken measures to bring the Ethiopian system for training and certification of seafarers in line with the requirements of the STCW Convention, including the provision of appropriate documentary evidence. (7) In April 2017 the Commission provided the Ethiopian authorities with an assessment report that was based on the results of the inspection of October 2016 and took into account the updated corrective action plan. (8) The final outcome of the assessment demonstrates that Ethiopia complies with the requirements of the STCW Convention and has addressed all identified shortcomings, while this country has taken appropriate measures to prevent fraud involving certificates. (9) Member States were provided with a report on the results of the assessment. (10) The measure provided for in this Decision is in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Ethiopia is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 July 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 323, 3.12.2008, p. 33.